That part of the order which denies plaintiff’s motion to strike out the defense consisting of new matter, and contained in the amended answer, reversed on the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. The defense may not be interposed in an action brought by plaintiff in the capacity of Director-General, operating the Baltimore and Ohio Railroad, as final carrier of the shipment in question, which in substance alleges negligence on the part of the plaintiff operating the New York Central, Wallkill Valley or Erie Railroad, as initial carriers of the shipment. (Davis v. Donovan, 265 U. S. 257; Granquist v. Duluth, M. & Northern Ry. Co., 155 Minn. 217.)
Kelly, P. J., Rich, Jaycox, Manning and Young, JJ., concur.